Title: To Thomas Jefferson from Wilson Cary Nicholas, 19 May 1808
From: Nicholas, Wilson Cary
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     Warren May 19. 1808
                  
                  Mr. William Robertson a very respectable gentn. has been advised to go to Europe for his health, the embargo has made this difficult, he wishes to avail himself of a public visit, or of any vessel that may be sent by the government in the course of a month or six weeks. I take the liberty to ask the favour of you to inform Mr. Robertson, if it is expected a vessel will be sent in the course of the time mentioned. If it is intended to send dispatches to any part of Europe, they cou’d not be confided to safer hands. Mr. Robertson is a man of honor & zealously attached to his country.
                  I have the honor to with the greatest respect your most hum. Serv.
                  
                     W. C. Nicholas
                     
                  
               